Case: 15-60403      Document: 00513483332         Page: 1    Date Filed: 04/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60403
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 27, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANDRE FARMER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:12-CR-166-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       In 2013, Andre Farmer pled guilty to one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). On
the government’s motion, the district court granted Farmer a downward
departure for substantial assistance. Thereafter, it sentenced him to forty-
eight months of imprisonment and two years of supervised release, with the
sentence to run concurrently with an undischarged state court sentence for a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60403    Document: 00513483332     Page: 2   Date Filed: 04/27/2016


                                 No. 15-60403

forgery offense. In December 2014, Farmer moved for a sentence reduction
under 18 U.S.C. § 3582(c)(2). The district court denied the motion, and this
appeal followed. We review the district court’s denial of the motion for an abuse
of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Farmer argues that Amendment 782 to the sentencing guidelines
entitles him to a sentence reduction. An amendment to the guidelines will
make a defendant eligible for a sentence reduction only if the defendant was
“sentenced to a term of imprisonment based on a sentencing range that [the
amendment] lowered.” 18 U.S.C. § 3582(c)(2). Amendment 782 lowered by two
levels the base offense level for most drug offenses in the drug-quantity table
located at U.S.S.G. § 2D1.1(c); those changes lowered the applicable sentencing
range for the affected drug offenses. Here, however, Farmer was not convicted
of a drug offense, nor was his sentencing range based on the drug-quantity
table. He was convicted of being a felon in possession of a firearm, and his
sentencing range was calculated under the section of the guidelines that
applies to firearms violations. See U.S.S.G. § 2K2.1(a)(4)(A). Thus, Farmer was
not sentenced “based on a sentencing range that [Amendment 782] lowered.” 18
U.S.C. § 3582(c)(2). Hence Amendment 782 does not make Farmer eligible for
a sentence reduction. The district court did not abuse its discretion by denying
Farmer relief for which he was ineligible.
      Farmer also argues that the district court erred by not ordering that he
receive proper credit for the time that he was in state custody before he was
delivered to federal authorities. But 18 U.S.C. § 3585(b) authorizes only the
Attorney General, through the Bureau of Prisons, to determine a prisoner’s
credits. See United States v. Wilson, 503 U.S. 329, 333-35 (1992). “In the event
that a prisoner feels he has been improperly refused credit for time he has
served in state custody, the prisoner must first ‘seek administrative review of



                                       2
    Case: 15-60403     Document: 00513483332     Page: 3   Date Filed: 04/27/2016


                                  No. 15-60403

the computations of his credit, and, once he has exhausted his administrative
remedies, the prisoner may only then pursue judicial review of these
computations.’” United States v. Setser, 607 F.3d 128, 133 (5th Cir. 2010)
(quoting United States v. Dowling, 962 F.2d 390, 393 (5th Cir. 1992))
(alterations omitted). The district court did not abuse its discretion by denying
relief that it had no authority to give.
      The judgment of the district court is AFFIRMED.




                                           3